Title: James Madison to Bernard Peyton, 2 June 1832
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 2. June 1832
                            
                        
                        We send off to day a wagon with two hogsheads of tobacco. The tobacco is not large but grown in fresh
                            mountain soil. It seems to have a fine odour, has been neatly handled, and put up in good order by my new overseer, who
                            has the reputation of skill and experience. I hope it will suit the taste of the Manufacturers, and find a good market.
                            Our crop was small not exceeding 8 Hhds. The two sent are the selected part. If convenient we should be glad of a sample
                            from you of tobacco commanding the highest prices. By the return of the wagon be so good as to send us the articles noted
                            below. I am sorry to trouble you with so many small ones. The favorable opportunity of getting them from Richmond where we
                            look for the best is the apology. Be so obliging also as to make for me the annual payment due or becoming due to Mr.
                            Ritchie for the Enquirer.
                        I have been confined to my bed more than two weeks by a bilious attack. The fever is apparently over but
                            leaves me in a State of much debility whilst the rheumatism keeps its hold upon me.
                        I hope this will find you & Mrs. Peyton with those around you in good health. In that and all
                            other good wishes Mrs. Madison joins me
                        
                            
                                J. M
                            
                        
                    